DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03-29-2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Dai Gao and Ang does not teach or suggest receiving user data information by using a second radio resource and without using a third radio resource, where the second and third radio resources are comprised in a first radio resource indicated by control information received in a target radio resource indicated by the received indication information. Furthermore, Ang also does not teach or suggest using the second radio resource to carry first scheduling control information and not be occupied by the first scheduling control information. Still further, Ang does not teach using the third radio resource to carry second scheduling control information (Remarks pg.10 lines 1-10).
The Examiner respectfully disagrees
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ang is relied on in teaching sequentially cascading of physical resource blocks to obtain the radio resources Ang ¶0190-5th sentence- The first UE-specific region may include a data region and/or a control region (e.g., a second tier of a cascaded TTI-level control region, or a RB-level control region; ¶0203- 1st sentence).  In the determining, as a UE-specific search space, Y consecutive resource blocks starting from an ath resource block in the target radio resource, wherein a is based on a terminal identity, a is a natural number, and Y is a positive integer not less than 1; and where the control information is received in a first period by performing blind detection on the UE-specific search space, Kim remedied these deficiencies: (Kim ¶0091- 1st – 3rd sentences- To find the starting location of the UE-specific search space, a hashing function….. hashing function can use inputs such as a UE identifier (ID), ¶0089- 2nd to last sentence- UE finds a starting location of the UE-specific search space and then attempts blind decoding.);
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this assessment the 103 rejection of Independent claims 9, 21 and 26 and their respective dependents stand.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 21, 22, 26- 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 20150117354) in view of GAO et al (US 20190037554 ) in view of Ang et al (US 20090175231) and further in view of Kim et al (US 20110021228).

As to claim 9 Dai discloses a communication method, comprising: receiving indication information (Dai ¶0102- UE indicated to detect the downlink control information,)  determining a target radio resource from a preset resource block set based on Dai ¶102-UE …. detected the downlink control information beared by the ePDCCH in the corresponding physical resource block according to the resource block set and the pre-defined information configured by a base station  ¶0168- 1st sentence); Dai however is silent with regard to receiving control  in a first time period control information in the target radio resources- in other words receiving control information within a TTI. However in an analogous art GAO remedies this deficiency: GAO ¶0047- 2nd sentence-the remaining symbols of the TTI can be used to transmit data or control information.
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Dai with that of Gao for the purpose of transmitting data or control information based on physical channel scheduled in TTI (Gao ¶0047- last sentence).
in other words cascading resource blocks. Incidentally Ang remedies this deficiency: Ang ¶0190-5th sentence- The first UE-specific region may include a data region and/or a control region (e.g., a second tier of a cascaded TTI-level control region, or a RB-level control region; ¶0203- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ang with the combined teachings of Dai and GAO for the purpose of distributing user and control region within a TTI (Ang ¶0203- last sentence).
All inventors however are silent where determining, as a UE-specific search space, Y consecutive resource blocks starting from an ath resource block in the target radio resource, wherein a is based on a terminal identity, a is a natural number, and Y is a positive integer not less than 1; and where the control information is received in a first period by performing blind detection on the UE-specific search space. However in an analogous art Kim remedies this deficiency: (Kim ¶0091- 1st – 3rd sentences- To find the starting location of the UE-specific search space, a hashing function….. hashing function can use inputs such as a UE identifier (ID), ¶0089- 2nd to last sentence- UE finds a starting location of the UE-specific search space and then attempts blind decoding.);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kim with the already combined teachings of Dai Gao and Ang for the purpose of allocating UE specific search space for carrying control information (Kim ¶0089-1st sentence)

As to claim 10 the combined teachings of Dai, Gao, Ang and Kim discloses the method according to claim 9, wherein the resource block set comprises a plurality of physical resource blocks corresponding to a downlink transmission bandwidth (Dai s702 of Fig.6, ¶0076- configure a resource block set and pre-defined information,); and the determining a target radio resource from the preset resource block set based on the indication information comprises: extracting, based on the indication information, a specified quantity of physical resource blocks from the plurality of physical resource blocks corresponding to the downlink transmission bandwidth (Dai ¶0169- 1st sentence); and cascading the physical resource blocks in a cascade manner indicated by the indication information, to obtain the target radio resource (Ang ¶0190- last sentence.).

As to claim  21 Dai discloses receiving indication information that indicates a distribution location of a target radio resource; determine the target radio resource from a preset resource block set based on the indication information Dai ¶102-UE …. detected the downlink control information beared by the ePDCCH in the corresponding physical resource block according to the resource block set and the pre-defined information configured by a base station  ¶0168- 1st sentence);
Dai however is silent with regard to an apparatus comprising: one or more processors; and
a non-transitory storage medium coupled to the one or more processors and configured to store instructions which, when executed by the one or more processors, cause the apparatus to receive the  control information in a first time  in the target radio resource in other words receiving control information within a TTI. However in an analogous art GAO remedies this deficiency: (Gao¶0097- 1st- 3rd sentences; ¶0047- 2nd sentence-the remaining symbols of the TTI can be used to transmit data or control information.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Dai with that of Gao for the purpose of (Gao ¶0047- last sentence).
Dai and Gao however are silent with regard to receiving user data information by using a second radio resource and without using a third radio resource, wherein a first radio resource, indicated by the control information, comprises the second and third radio resources, and wherein the second radio resource can be used to carry first scheduling control information and is not occupied by the first scheduling control information, and the third radio resource can be used to carry second scheduling control information- in other words cascading resource blocks. Incidentally Ang remedies this deficiency: Ang ¶0190-5th sentence- The first UE-specific region may include a data region and/or a control region (e.g., a second tier of a cascaded TTI-level control region, or a RB-level control region; ¶0203- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ang with the combined teachings of Dai and GAO for the purpose of distributing user and control region within a TTI (Ang ¶0203- last sentence). All inventors however are silent where determining, as a UE-specific search space, Y consecutive resource blocks starting from an ath resource block in the target radio resource, wherein a is based on a terminal identity, a is a natural number, and Y is a positive integer not less than 1; and where the control information is received in a first period by performing blind detection on the UE-specific search space. However in an analogous art Kim remedies this deficiency: (Kim ¶0091- 1st – 3rd sentences- To find the starting location of the UE-specific search space, a hashing function….. hashing function can use inputs such as a UE identifier (ID), ¶0089- 2nd to last sentence- UE finds a starting location of the UE-specific search space and then attempts blind decoding.);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kim with the already combined teachings of Dai (Kim ¶0089-1st sentence).

As to claim 22 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 21, wherein the resource block set comprises a plurality of physical resource blocks corresponding to a downlink transmission bandwidth Dai s702 of Fig.6, ¶0076- configure a resource block set and pre-defined information,); and wherein determining the target radio resource from the preset resource block set based on the indication information comprises: extracting, based on the indication information, a quantity of physical resource blocks from the plurality of physical resource blocks corresponding to the downlink transmission bandwidth Dai ¶0169- 1st sentence); and cascading the physical resource blocks in a cascade manner, indicated by the indication information, to obtain the target radio resource (Ang ¶0190- last sentence.

As to claim 26 Dai discloses determining a target radio resource from a preset resource block set comprising a plurality of physical resource blocks corresponding to a downlink transmission bandwidth (Dai ¶102, ¶0168; s702 of Fig.7, ¶0076- configuring predefined information from a resource block set);
Dai however is silent with regard to an apparatus comprising: one or more processors; and
a non-transitory storage medium coupled to the one or more processors and configured to store instructions which, when executed by the one or more processors, cause the apparatus to determine the target radio source and send in first time period control information in  first time period by using the resources- in other words sending control information within a TTI. However in an analogous art GAO remedies this deficiency: Gao ¶0097- 1st- 3rd sentences; ¶0047- 2nd sentence-the remaining symbols of the TTI can be used to transmit data or control information.
(Gao ¶0047- last sentence).
Dias and Gao however are silent with regard to sending user data information by using a second radio resource and without using a third radio resource wherein a first radio resource, indicated by the control information, comprises the second and third radio resources, and wherein the second radio resource can be used to carry first scheduling control information and is not occupied by the first scheduling control information, and the third radio resource can be used to carry second scheduling control information. in other words cascading resource blocks. Incidentally Ang remedies this deficiency: Ang ¶0190-5th sentence- The first UE-specific region may include a data region and/or a control region (e.g., a second tier of a cascaded TTI-level control region, or a RB-level control region; ¶0203- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ang with the combined teachings of Dai and Gao for the purpose of distributing user and control region within a TTI (Ang ¶0203- last sentence). All inventors however are silent where determining, as a UE-specific search space, Y consecutive resource blocks starting from an ath resource block in the target radio resource, wherein a is based on a terminal identity, a is a natural number, and Y is a positive integer not less than 1; and where the control information is received in a first period by performing blind detection on the UE-specific search space. However in an analogous art Kim remedies this deficiency: (Kim ¶0091- 1st – 3rd sentences- To find the starting location of the UE-specific search space, a hashing function….. hashing function can use inputs such as a UE identifier (ID), ¶0089- 2nd to last sentence- UE finds a starting location of the UE-specific search space and then attempts blind decoding.);
(Kim ¶0089-1st sentence).


As to claim 27 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 26, wherein determining the target radio resource from the preset resource block set comprises: determining at least one physical resource block from the plurality of physical resource blocks corresponding to the downlink transmission bandwidth Dai s702 of Fig.6, ¶0076- configure a resource block set and pre-defined information,); and determining, according to the at least one physical resource block, the target radio resource (Dai ¶0169- 1st sentence).

As to claim 28 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 26, wherein determining at least one physical resource block from the plurality of physical resource blocks corresponding to the downlink transmission bandwidth comprises: when the downlink transmission bandwidth comprises at least one available subband that is used for the control information, separately extracting a group of available resources from at least some of the at least one available subband (Dai s702 of Fig.6, ¶0076- configure a resource block set and pre-defined information,)..

As to claim 29 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 28, wherein each group of available resources comprises at least one physical resource block (Dai ¶0091).

As to claim 31 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 29, wherein determining, according to the at least one physical resource block, the target radio resource comprises: sequentially extracting physical resource blocks from the groups of available resources, and cascade the physical resource blocks to obtain the target radio resource Ang ¶0190-5th sentence- The first UE-specific region may include a data region and/or a control region (e.g., a second tier of a cascaded TTI-level control region, or a RB-level control region; ¶0203- 1st sentence.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Gao in view of Ang and further in view of Park et al (US 20140036803).

As to claim 30 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 29, however silent wherein determining, according to the at least one physical resource block, the target radio resource comprises: sequentially cascading, in a frequency order, physical resource blocks comprised in the groups of available resources to obtain the target radio resource. However in an analogous art Park remedies this deficiency: Park, Fig.7 and 8, ¶0087- 1st – 5th sentences- PRBs (VRBs) may be indexed in the order of increasing frequency; Indexing associated with the PRBs of the EPDCCH set may be sequentially performed from the lowest PRB; ¶0104- 3rd, 5th and 7th sentences- ECCE indexing may be sequentially performed). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in cooperate the invention of Park in the combined invention of Dai, Geo Ang and Kim for the purpose of indexing of localized EPDCCH (Park ¶0104- 1st sentence).   

s 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Gao in view of Ang in view of Kim and further in view of Seo et al (US 20090175231)

As to claim 32 the combined teachings of Dai, Gao, Ang and Kim disclose the apparatus according to claim 26, however silent wherein the non-transitory storage medium is configured to store further instructions which, when executed by the one or more processors, cause the apparatus to:
generate indication information used to indicate a distribution location of the target radio resource; and send the indication information. However in an analogous art Seo remedies this deficiency (Seo Fig. 12, ¶0128- 2nd and 3rd sentences- consecutive indexes showing distribution.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Seo with the already combined teachings of Dai, Gao Ang and Kim for the purpose of mapping virtual resource blocks to a plurality of physical resource blocks (Seo ¶0127).

As to claim 33 the combined teachings of Dai, Gao, Ang Kim and Seo disclose the apparatus according to claim 32, wherein sending the indication information comprises sending the indication information by using higher layer signaling (Gao ¶0050- 1st sentence).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462